Citation Nr: 1431279	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating for lumbar spine degenerative joint disease in excess of 10 percent for the period from July 1, 2005 to December 8, 2011, and 20 percent from December 9, 2011. 

2.  Entitlement to an initial compensable disability rating for sinusitis with allergic rhinitis for the period from July 1, 2005 to December 8, 2011.

3.  Entitlement to an initial disability rating in excess of 50 percent for sinusitis for the period from December 9, 2011 to the present. 

4.  Entitlement to an initial disability rating in excess of 30 percent for allergic rhinitis from December 9, 2011 to the present. 

5.  Entitlement to an initial disability rating for an anxiety disorder (originally claimed as a sleep disorder) in excess of 30 percent for the period from July 1, 2005 to January 26, 2012, and 50 percent from January 27, 2012. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Seattle, Washington and September 2006 rating decision by the VA RO Albuquerque, New Mexico.  By an April 2006 rating action, the RO granted service connection for an anxiety disorder; an initial 30 percent disability rating was assigned, effective from July 1, 2005--the date VA received his initial claim for compensation for this disability.  The RO also granted service connection for sinusitis and allergic rhinitis; a single initial noncompensable disability rating was assigned, effective July 1, 2005.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Albuquerque, New Mexico, RO. 

By a September 2006 rating action, the RO, in part, granted service connection for lumbar spine degenerative joint disease; an initial 10 percent disabling rating was assigned, effective July 1, 2005.  The Veteran appealed this rating action to the Board. 

This case was previously before the Board and was remanded in November 2011 for further development.  

By an August 2012 rating action, issued by the Appeals Management Center (AMC) in Washington D.C, the AMC awarded 20 and 50 percent initial disability ratings to the service-connected low back disability and anxiety disorder, effective from December 9, 2011 and January 27, 2012, respectively.  In addition, the AMC separately evaluated the service connected sinusitis and rhinitis; 50 and 30 percent initial disability ratings were assigned, both effective from December 9, 2011.  Because the increase in the evaluations of the above-cited service-connected disabilities do not represent the maximum ratings available, the initial evaluation claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). As such, the Board has framed the initial evaluation issues on appeal as reflected on the title page. See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In his substantive appeal, the Veteran requested a Board hearing. A hearing was scheduled for July 2010 but the Veteran did not report. Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

With regards to the claim of entitlement to TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim. Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, and as noted by an August 2012 Memorandum to the File, and a June 2014 written argument to the Board, prepared by the Veteran's representative, a claim of entitlement TDIU has been raised by the record.  (See August 2012 Memorandum to the File and June 2014 written argument to the Board, prepared by the Veteran's representative, at page (pg.) 8)).  Thus, as further discussed below, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the initial rating claims on appeal, rather than as a separate claim.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period from July 1, 2005 to December 8, 2011, the service-connected lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of thoracolumbar spine motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, such as scoliosis, reversed lorsodsis, or abnormal kyphosis.  There was no evidence of incapacitating episodes or neurological abnormalities associated with the service-connected lumbar spine disability. 

2.  For the period from December 9, 2011, the service-connected lumbar spine degenerative joint disease, even in consideration of the Veteran's complaints of pain and limitation of function, has not resulted in forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes that having a total duration of at least four (4) weeks but less than six (6) weeks during the previous 12 months or neurological abnormalities of the right lower extremity associated with the service-connected lumbar spine disability (a separate rating for left lower leg radiculopathy has been awarded for this period). 

3.  Affording the Veteran the benefit of the doubt, for the period from July 1, 2005 to December 8, 2011, his service-connected sinusitis with allergic rhinitis was productive of six or more non incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.

4.  For the period from December 9, 2011, the service-connected sinusitis has been manifested by three (3) incapacitating episodes that have required antibiotic treatment and are associated with headaches and purulent discharge.

5.  For the period from December 9, 2011, the service-connected allergic rhinitis has been manifested by greater than 50 percent obstruction of the nasal passages on both sides with polyps.

6.  For the entire appeal period, the service-connected anxiety disorder has resulted in occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood due  to such symptoms as suicidal ideation, near continuous depression, social withdrawal/ isolation and interference with occupational tasks (i.e., Veteran lessened work load from full to part-time), but not total social and occupational impairment. 


CONCLUSIONS OF LAW

1.  For the period from July 1, 2005 to December 8, 2011, the criteria for an initial disability rating in excess of 10 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013).

2.  For the period from December 9, 2011, the criteria for an initial disability rating in excess of 20 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013). 

3.  Resolving all reasonable doubt in favor of the Veteran, for the period from July 1, 2005 to December 8, 2011, the criteria for an initial 30 percent disability rating, but no higher, have been met for the service-connected sinusitis with allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6512 (2013).

4.  For the period from December 9, 2011, the criteria for an initial disability rating in excess of 50 percent for service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97 Diagnostic Code 6512 (2013). 

5.  For the period from December 9, 2011, the criteria for an initial disability rating in excess of 30 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97 Diagnostic Code 6522 (2013). 

6.  For the entire appeal period, the criteria for an initial 70 percent disability rating, but no higher, for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the issues on appeal decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

VA's General Counsel  has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement concerning the downstream issue is not resolved. Since the RO issued a February 2009 statement of the case and supplemental statements of the case, issued in June 2009 and November 2012, wherein it addressed the downstream initial rating claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning higher ratings, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA has also fulfilled its duty to assist the Veteran.  Service treatment records (STRs) and post-service VA treatment and examination reports have been associated with the claims file, to include VA treatment reports, dated from September 2005 to August 2007.  No outstanding evidence has been identified by the Veteran or his representative that has not otherwise been obtained.

VA examined the Veteran to determine the current (then) severity of his lumbar spine degenerative joint disease, sinusitis, rhinitis, and anxiety disorder most recently in December 2011 and January 2012 (anxiety disorder).  Copies of these VA examination reports are contained in the claims file.  The VA examiners recorded the Veteran's subjective complaints and identified the nature and severity of their respective disabilities (i.e., low back disability, sinusitis, rhinitis and anxiety disorder).  The findings contained in these examination reports are adequate for VA adjudication purposes under the appropriate regulatory criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Recognition is given to the fact that the above-cited VA examinations addressing  the current (then) severity of the service-connected disabilities on appeal are now, at most, over two (2) years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since these VA examinations, and he has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that no further assistance is warranted with respect to the above-cited initial evaluation claims.  VA may proceed with the consideration of the claims in the analysis below.

II. Laws and Regulations

General criteria

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the initial evaluation claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection, such as in the instant appeal, and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Orthopedic-rating criteria

When evaluating musculoskeletal disabilities based on limitation of motion, such as the Veteran's service-connected low back disability, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45. Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).

III. Analysis

The Veteran seeks initial disability ratings for his service-connected low back disability, sinusitis, allergic rhinitis and anxiety disorder in excess of the initial disability ratings assigned for the prescribed periods on appeal.  The Board will separately discuss each of these disabilities in its analysis below. 

(a) Low Back Disability

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected lumbar spine degenerative joint disease for the period from July 1, 2005 to December 8, 2011 and a 20 percent rating from December 19, 2011.  After a brief discussion of the laws and regulations pertaining to spine disabilities, the Board will analyze each period separately. 

The Veteran's thoracolumbar spine disability is rated at 10 percent disabling for the period from July 1, 2005 to December 8, 2011, and 20 percent from December 9, pursuant to Diagnostic Code 5242.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine:

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

Period from July 1, 2005 to December 8, 2011

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected low back disability during this period.  The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 10 percent for the period from July 1, 2005 to December 8, 2011 under the General Rating Formula and the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

By a September 2006 rating action, the RO granted service connection for degenerative joint disease of the lumbar spine.  A 10 percent initial disability rating was assigned, effective from July 1, 2005--the date VA received the Veteran's original claim for compensation for this disability.  

The RO based its award on service treatment records reflecting, in part, that the Veteran was diagnosed as having mild degenerative disc disease at L5-S1.  The RO also based its determination on an August 2006 VA general medical examination report.  During the August 2006 VA examination, the Veteran demonstrated forward flexion and extension of the lumbar spine to 90 and 20 degrees, respectively.  He had right and left lateral flexion and right and left rotation each to 30 degrees.  While the Veteran reported having had pain of the lumbar spine with activity, he denied having any loss of range of motion.  There was no evidence of any additional loss of range of motion with repetitive motion, or evidence of pain, fatigue, weakness, or lack of endurance.  The examiner determined that the Veteran's lumbar spine disability had, at most, a moderate effect on his ability to engage in exercise, sports, recreation and traveling.  (See August 2006 VA general medical examination report).   The diagnosis was degenerative joint disease of the lumbar spine with pain and minimal limitation of motion with no change on repetitive motion.

The Board finds that the preponderance of the evidence of record is against an initial rating excess of 10 percent for the period from July 1, 2005 to December 8, 2011 under the General Ratings Formula and the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  As noted above, in order to warrant a 20 percent rating for the service-connected lumbar spine disability for the prescribed period, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This has not been demonstrated by the evidence of record for the prescribed period.  During the period from July 1, 2005 to December 8, 2011, forward flexion of the Veteran's lumbar spine was limited, at most, to 70 degrees (September 2005 VA general medical examination report) and combined range of motion of the thoracolumbar spine was 230 degrees at the August 2006 VA examination) and no evidence of any abnormal spinal curvatures (September 2005 VA general medical examination report).  

In addition, aside from complaints of low back pain at the above-cited VA examinations, the Veteran did not report, nor does the objective evidence of record disclose, that he had any incapacitating episodes as a result of his service-connected low back disability during the prescribed period.  Thus, the Board finds that an initial disability rating in excess of 10 percent for the low back disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the period from July 1, 2005 to December 8, 2011. 

The Board notes the rating criteria for diseases and injuries of the spine allow for separate ratings for chronic neurologic manifestations.  Here, the evidence does not show that the Veteran's service-connected low back disability was manifested by chronic neurological manifestations for the period from July 1, 2005 to December 8, 2011.  A September 2005 VA examination reports reflects that a straight leg test was negative and there was no evidence of any sensory abnormalities or motor loss on the right or left side.  Deep tendon reflexes were 2+ on the right and left.  Thus, the Board finds that a separate rating for neurologic manifestations as a result of the service-connected low back disability is not warranted for the period from July 1,  2005 to December 8, 2011.

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim for the prescribed period. During the August 2006 VA examination, the Veteran complained of low back pain that ranged from a three (3) to a seven (7) out of 10, with 10 being the highest degree of severity.  Such was considered in assigning the 10 percent rating.  However, clinical evidence revealed no neurological deficits, an undisturbed gait (September 2005 VA examination report), and only a moderate effect on his ability to engage in recreation and sporting pursuits.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an initial 20 percent evaluation for the service-connected low back disability for the period from July 1, 2005 to December 8, 2011.  DeLuca, supra.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Despite low back pain, the Veteran demonstrated 70 and 90 degrees of forward flexion of the thoracolumbar spine at the September 2005 and August 2006 VA examinations, respectively.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an initial 20 percent or higher evaluation for the service-connected low back disability during the period from July 1, 2005 to December 8, 2011.

Period from December 9, 2011

The Veteran seeks a disability rating in excess of 20 percent for his service-connected lumbar spine disability for the period from December 9, 2011.  

As noted above, to warrant a 40 percent rating under the General Rating Formula, there must be evidence of flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Neither of these criteria has been met during the prescribed period.  During a December 2011 VA examination, the Veteran had full flexion of the lumbar spine (i.e., 90 degrees).  There was also no evidence of any ankylosis of the lumbar spine, as evidenced by the Veteran's full range of flexion to 90 degrees. Thus, because the Veteran's limitation of flexion has never been shown to be 30 degrees or less, nor is there evidence of (favorable) ankylosis of the entire thoracolumbar spine, the assignment of a 40 percent or higher rating is not warranted for the service-connected low back disability for the period from December 9, 2011. 

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim for the period from December 9, 2011.  During the December 2011 VA examination, the Veteran reported that he experienced flare-ups of back pain and limitation of spine motion with bending or twisting.  Yet, that same report showed that the Veteran had forward flexion of the lumbar spine to 90 degrees, and 50 degrees after repetitive-use testing times three (3).  The Board concedes that the VA examiner's description regarding the onset of pain is vague.  Specific measurements that identify the points at which pain begins are preferable.  However, in this case, the Board does not conclude that the VA examiner's vague description renders the December 2011 VA examination inadequate.  The Veteran's forward flexion is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain. 

Moreover, in Mitchell v. Shinseki, supra, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Here, despite pain, the Veteran was able to demonstrate 90 degrees of forward flexion of the thoracolumbar spine. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40  and 4.45, the Board finds the above evidence does not support a 40 percent or higher evaluation for the service-connected low back disability for the period from December 9, 2011.

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243, concerning intervertebral disc syndrome based on incapacitating episodes, for the period from December 9, 2011, the Board finds that the preponderance of the evidence of record does not support an initial 40 percent rating under this set of criteria.  In order to warrant a 40 percent rating under the criteria for IVDS, the Veteran would have to have incapacitating episodes having a total duration of at least four (4) weeks but less than six (6) weeks during the previous 12 months.  These criteria have not been met during the prescribed period.  Indeed, the December 2011 VA examiner specifically reported that the Veteran had experienced incapacitating episodes for at least two (2) weeks but less than four (4) weeks.  (See December 2011 VA examination report).  Thus, the assignment of a 40 percent or higher disability rating for intervertebral disc syndrome based on incapacitating episodes for the service-connected low back disability is not warranted for the period from December 9, 2011.

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the period from December 9, 2011.  A separate service-connection award is already in effect for left leg radiculopathy.  (See August 2012 rating action.)  He did not appeal this decision; i.e., the rating that was assigned.  While a December 2011 VA examination report reflects that the Veteran had decreased right lower leg/ankle (L4-5-S1) and foot /toes (L5) sensation to light touch, along with moderate paresthesias and dysesthesias, there was no involvement of the L4-5, S1-3 sciatic nerve.  The December 2011 VA examiner specifically found the Veteran to have radiculopathy from the service-connected low back disability that had affected his left lower extremity.  The VA examiner did not indicate any other neurological abnormalities or findings related to the service-connected low back disability.  (See December 2011 VA spine examination report.)  As such, the evidence of record does not reflect any other additional neurological deficiency (other than of the left lower extremity) that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to rating neurological disorders for the period from December 9, 2011.

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's low back dsiabity for the initial rating periods on appeal.  In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 4.130.

Regarding the Veteran's service-connected low back disability, turning to the first step of the extraschedular analysis, for the initial rating periods on appeal the Board finds that all the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 5242, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, during the initial rating periods on appeal, the Veteran's low back disability was manifested by such symptoms as limitation of flexion, at most, to 70 degrees and incapacitating episodes of IVDS of at least two (2) weeks, but less than four (4) weeks.  Limitation of motion and the duration of incapacitating episodes of IVDS are explicitly part of the schedular rating criteria.  At the December 2011 VA spine examination, the Veteran related that he was unable to perform his work as a courier because of back pain.  (See December 2011 VA spine examination report, at pg. 6).  

The schedule is intended to compensate for average impairment in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran for the initial rating period on appeal are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) for the initial rating periods on appeal have not been met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(b) Sinusitis and Allergic Rhinitis 

The Board notes that for the period from July 1, 2005 to December 8, 2011, the Veteran's service-connected sinusitis and rhinitis were evaluated as a single disability (sinusitis and allergic rhinitis); an initial noncompensable disability rating was assigned under Diagnostic Code 6512, the Diagnostic Code used to evaluate frontal, chronic sinusitis.  For the period from December 9, 2011, the Veteran's sinusitis and rhinitis have been evaluated separately under Diagnostic Codes 6512 and 6522 (the Diagnostic Code used to rate allergic or vasomotor rhinitis), respectively.  Thus, in the analysis below, the Board will rate the Veteran's sinusitis and rhinitis as a single disability for the period from July 1, 2005 to December 8, 2011, and as separate and distinct disabilities for the period from December 9, 2011.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable or zero percent rating is assigned where sinusitis is detected by X-ray only.  A 10 evaluation is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Period from July 1, 2005 to December 8, 2011

By an April 2006 rating action, the RO granted service connection for sinusitis with allergic rhinitis; an initial noncomepnsable disability rating was assigned, effective July 1, 2005.  The RO based its award on service treatment records showing that the Veteran had sought treatment for recurring sinusitis and allergic rhinitis in July 1997.  Also of record at the time of the RO's award were VA treatment records, dated from September 2005 to January 2006, and a September 2005 VA examination report.  A September 2005 VA treatment report reflects that a February 2005 computed tomography scan was positive for chronic sinusitis.  A September 2005 VA general medical examination report reflects that there was no evidence of any polyps or obstruction of the nose.  The Veteran's maxillary and frontal sinuses were noted to have been tender.  The examiner indicated that the Veteran had not had any incapacitating episodes of sinusitis within the previous 12 months.  The Veteran was noted to have treated his sinusitis with Flonase and Claritin.  (See September 2005 VA general medical examination report).  

VA treatment reports, dated from September 2005 to January 2006, were also of record at the time of the RO's April 2006 rating action.  These reports disclose that the Veteran had chronic sinusitis and allergic rhinitis that was manifested by up to eight (8) headaches a day and nasal congestion that was treated with a decongestant and medication.

The Board finds that with resolution of doubt in the Veteran's favor, an initial 30 percent disability rating is warranted for the Veteran's sinusitis with allergic rhinitis for the period from July 1, 2005 to December 8, 2011 under Diagnostic Code 6512.  For the period in question, VA treatment reports, dated from September 2005 to August 2007, and a September 2005 VA examination report show that Veteran had experienced non-incapacitating episodes of chronic sinusitis (the exact number was not reported by the September 2005 VA examiner) that were treated with Flonase, Claritin, and flunisolide and were associated with nasal congestion and headaches up to eight (8) times a day.  (See September 2005 VA general medical examination report and VA treatment reports, dated from September 2005 to August 2007).  The Veteran did not report any history of incapacitating episodes associated with his sinusitis during the September 2005 VA examination or at any time during the period in question.  In addition, although the September 2005 VA examiner indicated that the Veteran had experienced non-incapacitating episodes of his sinusitis, the exact number of these episodes was not reported.   (See September 2005 VA examination report, at pg. 9).  Therefore, resolving all doubt in favor of the Veteran, an initial 30 percent disability rating, but no higher, is warranted for sinusitis with allergic rhinitis for the period from July 1, 2005 to December 8, 2011.  38 C.F.R. § 4.97, Diagnostic Code 6512. 

The Board also observes that the Veteran's sinusitis with allergic rhinitis did not warrant an initial disability rating in excess of 30 percent for the period from July 1, 2005 to December 8, 2011.  In this regard, the Board finds that at no time during the prescribed period did the Veteran's sinusitis with allergic rhinitis demonstrate findings of radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  As such, the Board finds that the Veteran's sinusitis with allergic rhinitis is appropriately rated as 30 percent disabling, but no higher, under Diagnostic Code 6512 for the period from July 1, 2005 to December 8, 2011.  Id.  Further, during this period, there is no evidence of nasal obstruction or polyps which would support the grant of a separate evaluation for the Veteran's allergic rhinitis.

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1) for the service-connected sinusitis with allergic rhinitis for the period from July 1, 2005 to December 8, 2011.  During this period, as discussed above, the Veteran had non-incapacitating episodes with headaches and nasal discharge.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating for the service-connected sinusitis with allergic rhinitis during the period from July 1,2005 to December 8, 2011 is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine whether extra-schedular referral is necessary under § 3.321).

Period from December 9, 2011

For the period from December 9, 2011, the Veteran seeks initial disability ratings in excess of 50 and 30 percent for his service-connected sinusitis and allergic rhinitis, respectively.  The Board finds that the preponderance of the evidence of record is against initial disability ratings in excess of 50 and 30 percent for the service-connected sinusitis and allergic rhinitis, respectively, for the period from December 9, 2011. 

The evidence of record, namely a December 2011 VA ear, nose and throat examination report shows that the Veteran has chronic, constant sinusitis that had resulted in incapacitating episodes of sinusitis that required prolonged antibiotic treatment characterized by headaches and purulent discharge.  This same report also shows that the Veteran had 50 percent obstruction of the nasal passages on both sides with polyps.  This symptomatology is contemplated by the currently assigned 50 and 30 percent disability evaluations currently assigned to the service-connected sinusitis and allergic rhinitis, respectively, which are the maximum disability ratings under Diagnostic Codes 6512 and 6522, respectively.  

Application of the extraschedular provisions is not warranted with respect to the claims for initial disability ratings in excess of 50 and 30 percent for the service-connected sinusitis and rhinitis, respectively, for the period from December 9, 2011. 38 C.F.R. § 3.321(b) (2013).  As such, any initial increased disability ratings for the service-connected sinusitis and allergic rhinitis for the period from December 9, 2011 would necessarily fall under the extraschedular guidelines, as outlined below.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically headaches and nasal drainage associated with his sinusitis andpolyps and nasal passage obstruction associated with his allergic rhinitis.  The Veteran has reached the maximum schedular ratings for his service-connected sinusitis and allergic rhinitis, effective December 9, 2011, but the record did not indicate that the symptoms of these disabilities were responsible for any hospitalizations of the Veteran.  The Board notes that when evaluated by VA in December 2011, the Veteran indicated that he stayed home from work when he had a sinus infection.  The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, the interference with work during a sinus infection, as reported by the Veteran in December 2011, is specifically contemplated by the rating criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the service-connected sinusitis and allergic rhinitis, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) for the claims for initial disability ratings in excess of 50 and 30 percent for the service-connected sinusitis and allergic rhinitis for the period from December 9, 2011 have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular 50 and 30 percent initial disability ratings assigned to these disabilities for the period from December 9, 2011 are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

(c) Anxiety Disorder (originally claimed as a sleep disorder)

The Veteran seeks initial evaluations in excess of 30 percent for the period from July 5, 2001 to January 26, 2012, and 50 percent from January 27, 2012.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms. "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

A 30 percent disability rating is assigned where there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code, 9400.

A 50 percent rating is warranted where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.  

The Board finds that the evidence supports an initial 70 percent rating for the service-connected anxiety disorder for the entire appeal period.  The evidence of record, namely VA treatment reports, dated from September 2005 to August 2007, and VA examination reports, dated in September 2005 and January 2012, reflect that the Veteran's anxiety disorder symptoms, as reported in the lay and medical evidence, are generally consistent.  

The above-cited VA treatment and examination reports uniformly disclose that for the duration of the appeal, the Veteran's anxiety disorder was manifested by near-continuous depression that was, at one time, treated with antidepressants, sleep disturbance, anger, and social isolation.  For example, VA treatment reports, dated in December 2005, January 2006 and August 2007, show that the Veteran had been prescribed medication for his depression and sleeping problems, was socially withdrawn/isolated (e.g., withdrew from playing golf and woodworking), and was angry.  These same symptoms were demonstrated during a January 2012 VA examination.  At that examination, the Veteran reported having experienced anxiety-related symptoms beginning around the calendar year 2001 or 2002.  He related that he was socially isolative with no friends or hobbies and that he was angry/irritable, but without any periods of violence.  In this regard, while he reported being married and having a good relationship with his children, to include two (2) stepdaughters, he acknowledged that at times, he withdrew from the family because of his irritability and low frustration with the children.  The Veteran indicated that his desire to withdraw was so that the children would not have to witness his irritability and anger.  The January 2012 VA examination report was also positive for daily suicidal ideation and a flattened affect.  

The January 2012 VA examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 50 based, in part, on his social isolation, as well as his suicidal ideation and reduction of his work status from full to part-time because of sleep-related problems.  A GAF score of 50 is indicative of serious symptoms.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2013).

In summary, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has demonstrated severe symptoms as a result of his service-connected anxiety disorder that are productive of deficiencies in most areas of functioning for the entire appeal period.  An initial 70 percent rating for the service-connected anxiety disorder is granted for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400.
.
In a June 2014 written argument to the Board, the Veteran's representative has indicated that he seeks a 70 percent rating for his anxiety disorder, which is being granted herein.  See AB, 6 Vet. App. at 39 (stating that a claimant may limit the appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific condition).  (See Veteran's representative's June 2014 written argument to the Board, at pg. 6.) 

Moreover, the evidence does not warrant the next higher schedular rating of 100 percent at any point.  There is no evidence of any of the other symptoms listed as examples in the 100 percent criteria or of other symptoms indicative of total occupational and social impairment.  Further, and with regards to occupational impairment, although the Veteran's lessened his work schedule from full to part-time due to sleep-related problems, he has remained employed.  Regarding social impairment, the Veteran has maintained some social interactions and relationships, albeit primarily with his spouse and children.  Overall, the evidence does not show total occupational and social impairment, as required for a 100 percent rating.  Id. 

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has significant social and occupational impairment as a result of his psychiatric symptoms, as discussed above.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine whether extra-schedular referral is necessary under § 3.321). 

A higher initial rating of 70 percent for an anxiety disorder for the entire appeal period has been granted based, in part, on application of the benefit-of-the-doubt doctrine.  

(d) Fenderson Considerations

Aside from the awards of initial disability ratings of 30 and 70 percent for the service-connected sinusitis with allergic rhinitis for the period from July 1, 2005 to December 8, 2011, and anxiety disorder for the entire appeal period, the Veteran's symptoms for the service-connected disabilities on appeal have remained constant throughout the course of the period on appeal as demonstrated by similar VA examinations in September 2005, December 2011 and January 2012 (psychiatric only) and VA treatment reports, dated from September 2005 to August 2007.  As such, staged ratings, other than those currently assigned for the prescribed  periods on appeal, are not warranted.  See Fenderson, supra.


ORDER

For the period from July 1, 2005 to December 8, 2011, an initial disability rating in excess of 10 percent for lumbar spine degenerative joint disease is denied; for the period from December 9, 2011, an initial disability rating in excess of 20 percent is denied. 

For the period from July 1, 2005 to December 8, 2011, an initial disability rating of 30 percent for sinusitis with allergic rhinitis is granted, subject to the provisions governing the award of monetary benefits. 

For the period from December 9, 2011, an initial disability rating in excess of 50 percent for sinusitis is denied. 

For the period from December 9, 2011, an initial disability rating in excess of 30 percent for allergic rhinitis is denied. 

For the entire appeal period, an initial 70 percent disability rating is granted, subject to the provisions governing the award of monetary benefits. 


REMAND

As noted in the Introduction of this decision, the evidence of record has raised a claim of entitlement to TDIU.  (See August 2012 Memorandum to the File and June 2014 written argument to the Board, prepared by the Veteran's representative, at pg. 8).  In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, in light of Rice, the claim of entitlement to a TDIU rating is considered as part and parcel of the claim for the initial ratings claims on appeal (for any period which the Veteran is not in receipt of a schedular 100 percent combined rating).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication, as outlined in the indented paragraphs below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and associated case law.  This letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.
   
2.  Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.
   
3.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination. 
   
4.  After completion of the above, the AOJ should adjudicate the claim of entitlement to TDIU due to service-connected disabilities for any period for which the Veteran is not in receipt of a schedular 100 percent combined rating.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


